Case 1:21-cv-00856-AT Document1 Filed 03/01/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
THE CITY OF ROSWELL,
GEORGIA,
Civil Action
Plaintiff, File No.:

Vv.

ARGONAUT GREAT CENTRAL
INSURANCE COMPANY and
COLONY SPECIALTY INSURANCE
COMPANY,

Defendants.

 

 

NOTICE OF REMOVAL

 

ARGONAUT GREAT CENTRAL INSURANCE COMPANY (AIC) and
COLONY SPECIALITY INSURANCE COMPANY (CSIC) within the time
prescribed by law, files this Notice of Removal and respectfully shows to the Court
the following facts:

L.

The City of Roswell, Georgia has filed suit against AIC and CSIC in The
Superior Court of Gwinnett County, State of Georgia, which county is within the
Atlanta Division of this Court. The suit is styled as above and numbered Civil

Action File No. 21-A-00667-8 in that Court.
Case 1:21-cv-00856-AT Document1 Filed 03/01/21 Page 2 of 7

2.
The amount in controversy is set forth at the top of page three of the
Complaint and exceeds the sum of $75,000 exclusive of interest and costs.
Plaintiff alleges that the total loss incurred was $2,637,576.82 and that AIC
paid $1,072,007.23 of the claim resulting in an alleged balance owed of
$1,295,569.59 (Complaint — Paragraph 70).
3s
AIC is a corporation organized under the laws of Illinois with its principal
place of business in Texas and is not a citizen of the State of Georgia and was not a
citizen of the State of Georgia on the date of filing of this civil action and has not
been thereafter.
4.
CSIC is a corporation organized under the laws of Virginia with its principal
place of business in Virginia and is not a citizen of the State of Georgia and was not a
citizen of the State of Georgia on the date of filing this civil action and has not
thereafter. CSIC is improperly named in this action because it has no privity or
contract with Plaintiff and is expected to be dismissed by Plaintiff.
5,

The City of Roswell is a city in Fulton County, Georgia.
Case 1:21-cv-00856-AT Document1 Filed 03/01/21 Page 3 of 7

6.

The aforementioned civil action is a civil action of which this Court has
original jurisdiction under the provisions of Title 28 of the United States Code § 1332
and, accordingly, is one which may be removed to this Court by AIC and CSIC
pursuant to the provisions of Title 28 of the United States Code § 1441, in that it is a
civil action in which the matter in controversy exceeds the sum of $75,000.00
exclusive of interests and costs and is between citizens of different states.

7

AIC and CSIC have attached hereto copies of all pleadings and orders served
upon it in this case, such copies being marked Exhibit A.

WHEREFORE, AIC and CSIC pray that the case be removed to the United
States District Court, Northern District of Georgia, Atlanta Division.

This 1st day of March, 2021.

GOODMAN MCGUFFEY LLP

Attorney for Argonaut Great Central Insurance
Company and Colony Specialty Insurance
Company

By: /s/ Robert M. Darroch
ROBERT M. DARROCH
GA Bar No. 205490

rdarroch@gm-llp.com

3340 Peachtree Rd. NE Suite 2100
Atlanta, GA 30326-1084

(404) 264-1500 Phone

(404) 264-1737 Fax
Case 1:21-cv-00856-AT Document1 Filed 03/01/21 Page 4 of 7

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
THE CITY OF ROSWELL,
GEORGIA,
Civil Action
Plaintiff, File No.:
Vv.

ARGONAUT GREAT CENTRAL
INSURANCE COMPANY and
COLONY SPECIALTY INSURANCE
COMPANY,

 

Defendants.

 

AFFIDAVIT

 

Personally appeared before the undersigned officer, Robert M. Darroch, who
being duly sworn, deposes and says that the Affiant is an attorney at law and counsel
for Argonaut Great Central Insurance Company and Colony Specialty Insurance
Company in the above Notice of Removal, and the facts related therein are true
according to the allegations of Plaintiff's Complaint, and to the best of Affiant’s
knowledge and belief.

This 1* day of March, 2021.
Case 1:21-cv-00856-AT Document1 Filed 03/01/21 Page 5 of 7

GOODMAN MCGUFFEY LLP

Attorney for Argonaut Great Central Insurance
Company and Colony Specialty Insurance
Company

Ce y /¥

ROBERT M. DARROCH
GA Bar No. 205490
rdarroch@ gm-llp.com

3340 Peachtree Rd. NE Suite 2100
Atlanta, GA 30326-1084

(404) 264-1500 Phone

(404) 264-1737 Fax

  

 

Sworn and subscribed to before me this 1* day of March, 2021.

Cdebik R. Fa.

‘Notary Public

. . a-i¢4. ZOZ§

My Commission asses a ae
pei, DEBORAH R. LANE

ca: MY COMMISSION # HH 088540

? EXPIRES: February 14, 2025

      
   
   
 

 

 

  
 
Case 1:21-cv-00856-AT Document1 Filed 03/01/21 Page 6 of 7

IN THE UNITED STATES DISTRICT COURT FOR THE
| NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
THE CITY OF ROSWELL,
GEORGIA,
Civil Action
Plaintiff, — File No.:
Vv.

ARGONAUT GREAT CENTRAL
INSURANCE COMPANY and
COLONY SPECIALTY INSURANCE
COMPANY,

 

Defendants.

 

CERTIFICATE OF SERVICE

 

This is to certify that on March 1, 2021, I electronically filed this Notice of
Removal with the Clerk of Court using the CM/ECF system which will automatically
send e-mail notification of such filing to the following attorneys of record:

Richard L. Robbins, Esq.
Robbins Ross Alloy Belinfante Littlefield, LLC
500 14th Street, NW
Atlanta, GA 30318

rrobbins@robbinsfirm.com

 

Catherine C. Berenato, Esq.
Robbins Ross Alloy Belinfante Littlefield, LLC
500 14th Street, N.W.
Atlanta, GA 30318

cberenato(@robbinsfirm.com
Case 1:21-cv-00856-AT Document1 Filed 03/01/21 Page 7 of 7

GOODMAN MCGUFFEY LLP

Attorney for Argonaut Great Central Insurance
Company and Colony Specialty Insurance
Company

/s/ Robert M. Darroch
ROBERT M. DARROCH
GA Bar No. 205490
rdarroch@gm-llp.com

3340 Peachtree Rd. NE Suite 2100
Atlanta, GA 30326-1084

(404) 264-1500 Phone

(404) 264-1737 Fax
